Citation Nr: 1823660	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-20 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA).

2. Entitlement to an increased rating higher than 10 percent for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 1990. 
This appeal to the Board of Veterans' Appeals (Board) arose from a July 2013 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) that-in pertinent part, denied the OSA claim and granted an increased rating from 0 to 
10 percent for the left knee. The Veteran perfected separate appeals of those actions.

The issue of entitlement to an increased rating higher than 10 percent for left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is against a finding that OSA had onset in active service or is otherwise causally connected to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for OSA have not been met. 38 U.S.C. §§ 1131, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the July 2013 rating decision, via a September 2010 letter, VA provided the Veteran with notice. Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file. Neither the Veteran nor his representative has asserted that there are additional records to obtain. As such, the Board will proceed to the merits of the appeal.

Applicable Law and Regulations

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record. Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology. See Layno, 6 Vet. App. at 470 (stating that a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The Veteran was diagnosed with OSA via a sleep study conducted in 2005 (03/19/2013 Medical Treatment-Non-Government Facility). Hence, the first requirement for service connection is shown by the evidence of record. The remaining issue for determination is whether the currently diagnosed OSA either had onset in active service or is otherwise causally connected to active service. See Shedden, 381 F.3d at 1167.

The September 2012 examination was conducted without benefit of the claims file. The report reflects that the Veteran reported that he was in the service from 1982 to 1988.  He started having very severe difficulty sleeping; he could not stay asleep; and would wake up every hour choking or gasping for air so they recommended he do a sleep study.  He did a sleep study and then he had to go back for the CPAP machine fitting. He did not have those reports with him. Based solely on the above, the examiner, a physician assistant (PA), opined that it was at least as likely as not that the Veteran's OSA was diagnosed in service and should be service connected. (09/18/2012 VA Examination, 1st Entry)

Although the examiner rendered an opinion in the Veteran's favor, the examination report on its face demonstrates that the examination was inadequate for review purposes. The Veteran was fully competent to report the history of his disorder and any symptoms he had experienced, to include while in service. See 38 C.F.R. § 3.159(a)(2). Further, while the examiner could rely on the Veteran's lay history in making a diagnosis and opining on an etiology, her opinion, in this case, based entirely on the Veteran's lay reported history, is not probative, especially in the absence of any stated rationale. See Jandreau, 492 F. 3d 1372; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The Board also notes that per the wording of the examination report, it was not clear as to whether the Veteran's reported symptoms had their onset in active service. In light of this, the AOJ requested an addendum based on a review of the claims file.

In the addendum (03/28/2013 VA examination), the examiner noted the instances documented in the STRs between 1982 and 1985 where the Veteran complained  numerous times about upper respiratory symptoms like throat pain recurrent bronchitis, with inability to sleep as well as weight gain. The examiner opined that all of the noted reported in-service symptoms were all precursors for sleep apnea. As a result, the examiner opined that the Veteran's currently diagnosed OSA was connected to the noted in-service symptoms. The examiner conceded that there was no in-service sleep study conducted, but "speculated that his sleep apnea now is a progression of those symptoms he had in service."

The Board notes that the March 2013 addendum reflects that the examiner noted that she had reviewed the claims file again. The Board notes further that there is no indication in the September 2012 report that she reviewed the claims file. Finally, again, the examiner provided no rationale for her opinion that the instances in the STRs, which were diagnosed as bronchitis were in fact a precursor of OSA; and, as indicated by the above quoted language, based her opinion on speculation. Hence, this opinion is entitled to minimum, if any, weight. See Stefl 21 Vet. App. at 124. In light of these factors, the AOJ requested a review of the claims file by a physician.

The June 2013 examination report (06/26/2013 VA Examination) reflects that the reviewer first noted the Veteran's lay assertion that his in-service respiratory symptoms were in fact related to his OSA which was diagnosed in 2005. The reviewer noted that a review of the Veteran's claims file revealed that he was seen in December 1984 in the primary clinic at his air force base with bronchitis, and again in February 1985 with a diagnosis of recurrent bronchitis. It was documented that the Veteran smoked cigarettes, and a diagnosis of recurrent bronchitis was made. The Veteran underwent pulmonary function testing, which was normal. In October 1988, the Veteran was also diagnosed with pharyngitis, which was thought to be secondary to influenza. [See, i.e., 03/29/2015 STR-Medical, 1st Entry, p. 19, 23-24, 31, 134]

The 2013 physician reviewer also noted the Veteran's weight gain while in active service, as indicated by his weight of 137 pounds in 1982, 228 pounds in June 1990, and 268 pounds in August 2005 (Exam. Report, p. 2). The reviewer opined that it was not likely that the Veteran's current OSA, diagnosed some 15 years after his active service, has any relationship to the respiratory symptom he experienced in active service. The reviewer noted that the Veteran was treated in service for recurrent bronchitis and pharyngitis, which have no relationship to OSA. The reviewer opined that it was more likely than not that the Veteran's OSA is due to his weight gain. (Exam. Report, p. 3)

As noted earlier, in deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). The Board may favor the opinion of one competent medical expert over that of another, provided the reasons therefor are stated. Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Evans v. West, 12 Vet. App. 22, 31 (1998).
The Board set forth the deficiencies in the PA's opinions earlier and incorporates them here by reference. In contrast, the physician reviewer analyzed the entries in the STRs, considered the Veteran's lay assertion, and provided a rationale for the opinion provided. The Board finds that the physician's opinion is compellingly supported by the evidence of record. Hence, the Board finds it highly probative on the issue and attaches significant weight to it. Nieves-Rodriguez , 22 Vet. App. 295; Stefl, 21 Vet. App. at 124.

In his written submissions (07/03/2013 Correspondence), the Veteran asserted that insufficient consideration has been given to the submitted lay evidence in his favor. The Board notes the lay statements submitted by the Veteran, his wife, his children, and two friends who knew him in service, one of which was a roommate for a brief period while they were stationed at the same base. The Veteran's wife stated she met the Veteran in 1987, and that they were married in 1997. She stated further that for long as she had known the Veteran he snored intensely, so much so that in later years she started sleeping in another room; and that the Veteran' breathing patterns were unpredictable. (07/03/2013 Buddy, 1st and 2nd Entries) The former roommate stated that the Veteran snored intensely and, at times, awoke gasping, as if he was choking. (Buddy, 5th Entry) The second friend stated that he and the Veteran were stationed together overseas. He stated that the Veteran always seemed tired and would fall asleep as soon as he sat down. He stated that he always had to nudge the Veteran because he seemed to have stopped breathing; and, that when the Veteran would visit him, he constantly thought about the Veteran's breathing throughout the night. (Buddy, 6th Entry)

The Veteran also submitted statements from his teenage children who described the Veteran's current sleep symptoms they reportedly observed. The Board, however, attaches de minimis weight to them, as while competent, they are not material to the in-service symptoms the Veteran asserts he had and are not competent regarding the etiology of his sleep apnea. See Layno, 6 Vet. App. at, 469-70.

The Board acknowledges all of the above lay evidence but finds it trumped by one critical fact: at the points in time which the Veteran emphatically asserts supports his claim, the Veteran in fact explicitly denied any sleep difficulties. A May 1988 Report of Medical Examination For Periodic reflects that the Veteran's mouth, nose, sinuses, throat, lungs and chest-supported by normal pulmonary function tests, were assessed as normal. Block 72 notes that the Veteran denied any significant medical or surgical history since his last examination. (03/29/2015 STR-Medical, 1st Entry, p. 31-32) The Board notes, as did the physician reviewer, that the periodic physical examination was conducted after the instances where the Veteran was diagnosed with bronchitis. At physical examination for his retirement, on his Report of Medical History, the Veteran specifically denied any prior history of frequent trouble sleeping (03/29/2015 STR-Medical, 3rd Entry, p. 5); and the June 1990 Report of Medical Examination For Separation reflects that his mouth, nose, sinuses, throat, lungs, and chest were assessed as normal (Id., p. 3) The Board affords more weight and credibility to the Veteran's report made in active service than those currently asserted to support his claim.

The Veteran's final assertion is that the respiratory symptoms for which he was treated in active service were in fact misdiagnosed as bronchitis; and, that they in fact should have been diagnosed as OSA. He submitted medical literature that describes the symptoms of bronchitis, and another medical article that noted that respiratory symptoms such as chronic bronchitis are related to symptoms common in OSA. (07/03/2013 Correspondence) He also submitted a 2008 Board decision related to another claimant. Since Board decisions are not precedential, it has no weight as related to the specific facts of the appeal currently before the Board. 38 C.F.R. § 20.1303.

There are certain conditions which lay persons are competent to diagnose, for example, varicose veins. As to whether a certain disorder or disease is subject to a lay diagnosis is a matter the Board decides on a case-by-case basis. See Kahana, 
24 Vet. App. 428. The Board finds that opining on what specific disorder is associated with certain respiratory symptoms requires medical training. 38 C.F.R. § 3.159(a)(1). There is no evidence that the Veteran has medical training. Hence, his personal opinion that his in-service respiratory symptoms actually represented OSA is not probative on the issue. Further, a medical professional, the physician reviewer, opined that they did not. As for the article the Veteran submitted, treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay medical opinion. See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)). As concerns the Veteran's individual case, a medical professional has opined that his currently diagnosed OSA is due to his obesity.

The Board notes the physician reviewer's notation of the Veteran's weight gain during his active service. The Board notes further, however, that the physician did not opine that the Veteran's in-service weight gain was causally connected to his post-service obesity, which he opined is the likely etiology for the Veteran's OSA. The physician noted that the Veteran weighed 228 pounds in 1990 when he retired versus 132 pounds when he enlisted (over the course of 8 years). The Board notes that, in 1986, the STRs note that the Veteran had experienced a 44-pound weight gain over the prior year due to eating too much, consuming more alcohol than recommended, and limited activity, he weighed 198 pounds, and that he was placed on the weight reduction program. (03/29/2015 STR-Medical, 1st Entry, p. 73, 76) At the 1988 periodic physical examination, the Veteran weighed 140 pounds, some 
50 pounds less (Id., p. 31) but 228 pounds at retirement, which was noted as 21 pounds above his maximum ideal weight (03/29/2015 STR-Medical, 3rd Entry, 
p. 4). Nonetheless, the physician reviewer noted that the Veteran weighed 268 pounds in 2005 when he was diagnosed with OSA. The Board finds that the four corners of the June 2013 examination report indicates that the physician reviewer based his nexus opinion on the Veteran's post-service weight gain rather than the weight gained during his active service.

In light of all of the above, the Board finds that the preponderance of the evidence is against any causative nexus between the Veteran's in-service respiratory symptoms, or other in-service events, and his currently diagnosed OSA. Hence, the claim is denied. 38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999).
ORDER

Service connection for OSA is denied.


REMAND

The September 2012 knee examination report reflects that the Veteran reported flare-ups where he experienced pain of 10/10 intensity; and, during the flare-ups he had to stay at home and elevate his knees. He reported further that over-the-counter pain medication had ceased to be effective. Although the examiner conducted repetitive-use testing and noted no additional loss of range of motion (ROM) as a result, she did not assess any potential functional loss during the reported flare-ups. (09/18/2012 VA Examination, 3rd Entry, p. 20-26) At the 2014 examination, the Veteran again reported left knee flare-ups where the knee locked and he had to walk with the knee slightly bent. The same examiner noted that it would have been only by speculation that she could assess any functional loss in terms of additional degrees of ROM due to repetitive use or flare-ups. (04/08/2014 C&P Exam, 9th Entry, p. 1, 7)

In the Statement of Accredited Representative, the Veteran's representative asserted that proper application of the Deluca standards would have resulted in a higher rating based on LOM (03/03/2015 VA Form 646). See DeLuca v. Brown, 8 Vet. App. 202 (1995). In light of the representative's assertions, the noted oversights must be addressed and clarified. This is especially so in light of Sharp v. Shulkin, 
29 Vet. App. 26 (2017) (stating that a medical opinion that "cannot be provided without resort to speculation" is adequate when it is "clear that [it] is predicated on a lack of knowledge among the 'medical community at large' and not the insufficient knowledge of the specific examiner").

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA knee examination. The examiner should conduct all appropriate testing.  If unable to do so, explain why.  After a review of the claims file to become familiar with the Veteran's left knee history, the examiner is to:

(a) provide an addendum to the September 2012 knee examination report that estimates the extent of functional loss, if any, in terms of additional degrees of LOM due to the Veteran's reported flare-ups.

(b) provide an addendum to the April 2014 knee examination report that estimates the extent of functional loss, if any, in terms of additional degrees of LOM due to the Veteran's reported flare-ups, repetitive use, and, or repetitive-use over time.

Inform the examiner that she/he must attempt to elicit information from the record regarding the severity, frequency, duration, or functional loss manifestations during flare-ups or repeat use over time before determining that an estimate of motion loss in terms of degrees cannot be given. Further, if the examiner again advises that the requested estimate cannot be provided, she must explain whether any inability to furnish such an estimate is predicated on a lack of medical knowledge among the medical community at large, or her/his own insufficient knowledge as recent case law states that mere lack of occasion to observe the joint during a flare-up is an insufficient basis for finding it speculative to respond. If the latter, she/he should advise the AOJ of any additional information needed to provide the requested estimate.

2. After the above is complete, re-adjudicate the issue on appeal. If the decision remains in anyway adverse to the Veteran, issue him and his representative a Supplemental Statement of the Case (SSOC) and then return the case to the Board, if all is in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


